UNITED sTATEs DISTRICT CoURT F 1 L E D
FoR THE 1)1sTR1CT oF CoLIJMBIA

FEB l 5 2011
_ ' t' t& Bankruptcy

ROBERT BROWN, ) C(i)\iii\t(s `f]orstli)ea\i)i;?crict of Golumbia

Plaintiff, §

v. g Civil Action No. 10-2225

ERIC HOLDER, et al., g

Defendants. §

MEMORANDUM OPINION

The Court has allowed the above-captioned action to be provisionally filed. Before the

Court would consider the plaintiff’ s complaint and application to proceed in forma pauperis,
plaintiff was directed to submit a certified copy of his trust fund account statement (or
institutional equivalent), including the supporting ledger sheets, for the six-month period
immediately preceding the filing of this complaint, obtained from the appropriate official of each
prison at which plaintiff is or was confined. 28 U.S.C. § l9l5. To date, plaintiff has not
submitted the required inforrnation. Accordingly, the Court will deny his application to proceed l

in forma pauperis and will dismiss the complaint without prejudice.

An Order accompanies this Memorandum Opinion.

  i\/¢A~m.,’ 

/ v
DATE:  / D/ RD// United States Disti‘ict Judge